       Case 2:20-cv-05317-GEKP Document 23 Filed 02/11/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG,
             Plaintiff                                     CIVIL ACTION

              v.

VICTORY PHONES LLC
dlb/a PUBLIC OPINION RESEARCH,                            NO. 20-5317
                 Defendant

                                         ORDER

       AND NOW, this 11th day of February, 2021, upon consideration of the Amended

Complaint (Doc. No. 5), Defendant's Motion to Dismiss (Doc. No. 20), and Plaintiffs Response

in Opposition to the Motion (Doc. No. 21 ), it is hereby ORDERED that:

       1. The Motion (Doc. No. 20) is GRANTED WITHOUT PREJUDICE.

       2. Plaintiff is GRANTED leave to file a second amended complaint within 14 days of

          entry of this Order.

       3. The Clerk of Court shall amend the caption, complaint, and docket in the above-

          captioned matter to reflect that the proper name of Defendant is "Victory Phones LLC,"

          not "Victory Phones LLC d/b/a Public Opinion Research."




                                              1
